Smith, Justice, delivered the opinion of the Court: This case falls directly within the rule laid down in the case of Tyler v. Young et al., (1) decided at the present term. The demurrer should have been overruled. The plea of failure of consideration in this, that the party had no title to the land, was well pleaded. The judgment is reversed, and the cause remanded, with leave to proceed in the cause agreeably to the principles laid down in the case of Tyler v. Young et al., referred to. Judgment reversed.   Ante 444.